[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________                 FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 06-11820                    August 3, 2006
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                CLERK

                D. C. Docket No. 05-02154-CV-T-17-MSS

LATASHA RELIFORD,

                                                          Plaintiff-Appellant,

                                 versus

CITY OF TAMPA HOUSING AUTHORITY,
RAY SNELL,

                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (August 3, 2006)


Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Appellant, Latasha Reliford (“Reliford”), appeals the district court’s denial

of her motion for leave to file a second amended complaint. Reliford also appeals

the district court’s denial of her Federal Rule of Civil Procedure 59(e) motion to

alter or amend the judgment.

      We review a district court’s order denying a motion for leave to amend for

abuse of discretion. Burger King Corp. v. Weaver, 169 F.3d 1310, 1315 (11th Cir.

1999). “To the extent that denial of leave to amend is based on futility, . . . we

review such denial independently,” id., “review[ing] de novo the underlying legal

conclusion of whether a particular amendment to the complaint would be futile[,]”

Harris v. Ivax Corp., 182 F.3d 799, 802 (11th Cir. 1999).

      We review the denial of a Rule 59 motion for abuse of discretion. Lockard

v. Equifax, Inc., 163 F.3d 1259, 1267 (11th Cir. 1998) (citing O'Neal v. Kennamer,

958 F.2d 1044, 1047 (11th Cir. 1992)).

      After reviewing the record and reading the parties’ briefs, we hold that the

district court did not abuse its discretion in denying Reliford’s motion for leave to

file her second amended complaint. The district court denied the motion for leave

to amend on the grounds that the proposed amendment “is a transparent attempt to

get around the immunity problem raised by the motion to dismiss,” and because

the court found the proposed amendment was made in bad faith. (R. Doc. 10 at 3.)

                                          2
We conclude that the district court correctly denied the motion for leave to amend

based on its finding of bad faith with regard to Reliford’s claim for libel and

slander. See Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (noting that

a district court need not allow an amendment where there has been bad faith on

part of the movant). Moreover, we cannot say that the district court abused its

discretion in denying the motion for leave to amend as to the remaining counts of

the proposed second amended complaint based on futility. The district court

correctly found that those counts would not withstand a Fed. R. Civ. P. 12(b)(6)

motion to dismiss.

      Finally, we agree with the district court that the arguments in Reliford’s

Rule 59(e) motion are meritless and therefore hold that the district court did not

abuse its discretion in denying the motion.

      For the foregoing reasons, we affirm the district court’s orders denying

Reliford’s motion for leave to file a second amended complaint and motion to alter

or amend the judgment under Federal Rule of Civil Procedure 59(e).

      AFFIRMED.




                                          3